Citation Nr: 1641163	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-06 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1973.  He had confirmed service aboard the USS Kilauea (AE-26), which operated at various times in the waters off the shore of the Republic of Vietnam (Vietnam) from May 1972 to June 1972.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In August 2013, the Board remanded the case for further development.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his type II diabetes mellitus and heart disorder were caused by exposure to herbicide agents during service in Guam and Vietnam.  

The Veteran's enlisted performance record indicates that he served at the Naval Ship Repair Facility in Guam from September 1971 to September 1972.  The record also shows that he served on the USS Kilauea from September 1972 to July 1973.  

During the April 2013 Board hearing, the Veteran reported that he served for approximately nine months in Guam working on three dry docks.  He testified that he was unaware that herbicides were being used or staged at that location.  See Board hearing transcript, pp. 3-4.  However, at the hearing, the Veteran and his representative submitted various internet articles that detailed the use of herbicide agents and the contamination of the water supply in certain locations in Guam.

The Veteran also testified that, after his service in Guam, he received orders to report to the USS Kilauea.  He stated that, prior to boarding the ship, he was flown to the Philippines to wait for the ship to arrive in port.  During his seven day stay, he lived on the USS Benewah, a barracks barge, in Subic Bay in the Philippines.  He reported that the barge was tied up and stayed stationary in port at Subic Bay.  See Board hearing transcript, pp. 4-7.  Prior to the hearing, the Veteran submitted a statement in March 2012, stating that he reported aboard the USS Benewah while waiting on the USS Kilauea to arrive in port.  He also submitted a copy of an alphabetized list of ships exposed to Agent Orange from the internet.  The USS Benewah (APB-35) was among the ships listed as a ship operating primarily or exclusively on Vietnam's inland waterways.  

The Veteran further testified that, after reporting aboard the USS Kilauea, the ship operated from Subic Bay to the coast of Vietnam.  He reported that the USS Kilauea was an ammunition ship that performed underway replenishments (UNREPS) with various types of ships.  He stated that the ship never pulled into port in Vietnam, but he traveled to Vietnam on four separate occasions via helicopter to help load and unload supplies and mail.  See Board hearing transcript, p. 8 and July 2011 DRO hearing transcript, pp. 3-4.  He indicated that there was no official record that documented his travel to Vietnam because he volunteered for work party details.  See Board hearing transcript, pp. 8-10.  

The Veteran's DD-214 indicates that he served in Vietnam.  However, the evidence of record does not show that the Veteran actually "set foot" in Vietnam.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam-must have actually set foot therein-at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

A February 2011 Personnel Information Exchange System (PIES) response to a request for documentation of the dates of the Veteran's service in Vietnam indicated an inability to determine whether the Veteran served in Vietnam.  The response noted that the Veteran served aboard the USS Kilauea which was in the official waters of Vietnam on May 6, 1972, from May 13, 1972, to May 23, 1972, and from May 30, 1972, to June 1972; however, "the record provides no conclusive proof of in-country service."

In response to an inquiry by the RO for deck logs from the USS Kilauea dated from February 1973 to March 1973, the National Archives Records Administration reported that the ship was enroute from Subic Bay in the Philippines to the coast of Vietnam at the end of March 1973 and it operated on the coast of Vietnam from April 4, 1973, to April 17, 1973.  Additionally, a July 2008 Center for Unit Records and Research (CURR) response indicated that navigation deck logs dated in April 1973 included no points of land as a fix or any geographic reference point, thereby indicating that the ship was "operating well off the coast" of Vietnam.  The report also noted that 1972 and 1973 command histories documented various operations to replenish Seventh Fleet ships with ammunition in the northern Gulf of Tonkin off the coast of North Vietnam and Operation Market Time and Naval Gunfire Support units operating in the coastal waters of Vietnam by performing UNREPS and vertical replenishments (VERTREPS).  The ship would restock in Subic Bay in the Philippines and make line swing periods into the combat zone.  

In April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet. App. 313 (2015).  The RO has not yet had the opportunity to review the Veteran's claims in light of new criteria for determining an inland waterway in Vietnam.  Based on the foregoing, further development is necessary, as detailed in the directives below.

In addition, in the August 2013 remand directives, the Board requested that the AOJ obtain any and all available documentation, including, but not limited to, flight logs, passenger manifests, and operational reports, of any flights from the USS Kilauea to Vietnam in 1973.  In June 2014, the Naval History and Heritage Command indicated that it did not have a 1973 Command History Report on file for the USS Kilauea and noted that it was likely that the ship did not submit one for that year.  In addition, it noted that flight records detailing crew and passenger manifests are not maintained for permanent retention.  Therefore, there are no records in the Navy system that document flight manifests that are more than three months old.  On remand, the AOJ should again attempt to obtain any other available documentation of any flights from the USS Kilauea to Vietnam in 1973.

The Board further notes that a decision on the claim for service connection for diabetes mellitus could change the outcome of the Veteran's claims for service connection for peripheral neuropathy of his upper and lower extremities.  In this regard, the Board observes that the Veteran has contended that the latter disorders are secondary to his diabetes mellitus.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for diabetes mellitus must be resolved prior to resolution of the claims for service connection for peripheral neuropathy. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the Veteran's claimed herbicide exposure in service.

In particular, the AOJ should take any appropriate steps to attempt to verify the location of the USS Kilauea during the time periods in 1972 and 1973 that the Veteran served on that vessel while it was in the official waters of the Republic of Vietnam. See July 2008 Center for Unit Records and Research (CURR) response.

The AOJ should also take any appropriate steps to attempt to verify the Veteran's claimed herbicide exposure from stepping foot in Vietnam during his service on the USS Kilauea while serving on work party details.  He has reported that he was flown by helicopter from the ship to Vietnam on four separate occasions to help unload and load supplies and mail. See Board hearing transcript, p. 8; July 2011 DRO hearing transcript, pp. 3-4.

The Veteran has also asserted that he lived aboard the USS Benewah, a barracks barge, in Subic Bay in the Philippines.  He reported that the barge was tied up and stayed stationary in port at Subic Bay. See Board transcript, pp. 4-7.  He also submitted a copy of an alphabetized list of ships exposed to Agent Orange from the internet.  The USS Benewah (APB-35) was among the ships listed as operating primarily or exclusively on Vietnam's inland waterways.

All attempts and responses should be documented in the claims file.

2.  After completing the foregoing development, the AOJ should review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015) and make a fact-based assessment regarding the probability of herbicide spraying.  In so doing, the AOJ should specifically address whether the USS Kilauea ever entered an inland waterway as VA defines that term.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




